DISMISSED and Opinion Filed February 6, 2013




                                          S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       No. 05-12-00250-CV

                     JOVITA OPARA, Appellant
                              V.
 FEDERAL NATIONAL MORTGAGE ASSOCIATION A/K/A FANNIE MAE, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CC-11-087-C

                               MEMORANDUM OPINION
                         Before Justices FitzGerald, Fillmore, and Evans
                                  Opinion by Justice Fillmore
       By order dated September 14, 2012, the Court ordered this appeal submitted without the

reporter’s record and notified appellant her brief was due thirty days from the date of the order.

By postcard dated October 15, 2012, we notified appellant the time for filing her brief had

expired. We directed appellant to file her brief and an extension motion within ten days. We

cautioned appellant that if the brief and extension motion were not filed within ten days the

appeal would be dismissed. To date, appellant has not filed her brief or otherwise corresponded

with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1); 42.3(b),(c).



                                                   _/Robert M. Fillmore__________
                                                   ROBERT M. FILLMORE
                                                   JUSTICE
120250F.P05




2
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                        JUDGMENT

JOVITA OPARA, Appellant                            On Appeal from the County Court at Law
                                                   No. 3, Dallas County, Texas
No. 05-12-00250-CV         V.                      Trial Court Cause No. CC-11-087-C.
                                                   Opinion delivered by Justice Fillmore.
FEDERAL NATIONAL MORTGAGE                          Justices FitzGerald and Evans participating.
ASSOCIATION A/K/A FANNIE MAE,
Appellee

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

      It is ORDERED that appellee FEDERAL NATIONAL MORTGAGE ASSOCIATION
A/K/A FANNIE MAE recover its costs of this appeal from appellant JOVITA OPARA.


Judgment entered this 6th day of February, 2013.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




3